Ford, J.,
dissenting. While I agree with the majority’s treatment of the common-knowledge rule, I respectfully dissent to the remainder of its opinion because it fails to apply well-established case law on the dispositive issue in this matter: that is, whether the jury’s response to the second interrogatory, as submitted to it, is inconsistent and irreconcilable with the general verdict.
The primary purpose of a. special interrogatory is to test the thinking of the jury. See Staff Note to Civ.R. 49. When a jury’s response to a special interrogatory is consistent with its general verdict, the general verdict must prevail; conversely, when a jury’s response to an interrogatory is inconsistent with its general verdict, the trial court may enter judgment notwithstanding the general verdict. Civ.R. 49(B).
This court has said that “ ‘[j]udgment should not be rendered on special findings of fact as against the general verdict unless such special findings * * * are inconsistent and irreconcilable with the general verdict.’ (Emphasis added.)” Becker v. BancOhio Natl. Bank (1985), 17 Ohio St.3d 158, 160, 17 OBR 360, 361, 478 N.E.2d 776, 778-779, quoting Prendergast v. Ginsburg (1928), 119 Ohio St. 360, 164 N.E. 345, paragraph one of the syllabus. Moreover, this court has regularly stated that the law “ * * * does not require a prevailing party to prove consistency between the verdict and a special finding. Rather, the law makes it incumbent upon a party challenging a general verdict to show that the ‘special findings, when considered together, are inconsistent and irreconcilable with the general verdict.’ ” (Emphasis sic.) Becker, 17 Ohio St.3d at 162-163, 17 OBR at 363, 478 N.E.2d at 781; see, also, Prendergast, supra; Hogan v. Finch (1966), 8 Ohio St.2d 31, 37 O.O.2d 379, 222 N.E.2d 633.
When an interrogatory is susceptible to two different meanings, “[i]f it is reasonably possible so to do, special findings * * * must be harmonized with [the jury’s] general verdict.” (Emphasis added.) Klever v. Reid Bros. Express, Inc. (1949), 151 Ohio St. 467, 474, 39 O.O. 280, 283, 86 N.E.2d 608, 612. Such is the case because when an interrogatory is susceptible to two possible but different meanings, one of which renders the jury’s response as being consistent with the general verdict, the other of which renders its response as being inconsistent with *424the general verdict, the party challenging the general verdict fails to clearly show an inconsistency. Thus, from the foregoing it is unequivocal that only if it is impossible to read the second interrogatory as being consistent with the general verdict is it correct to enter judgment on such interrogatory.
The jury was instructed that in order to find for appellant on an agency by estoppel theory, it must find that:
“(1) There were acts or omissions by Sohio,
“(2) James Hutton, knowing, the facts and acting in good faith and as a reasonably prudent man, believed such authority existed in Maier, and
“(3) James Hutton acted on this apparent agency to his detriment.”
Given this predicate, we must decide whether it is possible to construe an affirmative response to the second interrogatory, which reads: “Did Sohio allow Maier to act as its apparent agent for the purpose of selling and dispensing Sohio aviation fuels?,” as being consistent with the general verdict.
The majority of the court of appeals concluded that the interrogatory, as drafted, “ * * * may be construed to test only the first element of the theory; that is, whether Sohio acted, either affirmatively or passively, regardless of whether Hutton could reasonably and as a matter of law have relied on the act or omission.” Under this possible construction, the interrogatory did not test the remaining prongs of the conjunctive test for agency by estoppel: whether a reasonable person would have believed that an agency relationship existed based upon the presence of the Sohio logos, whether Hutton relied in good faith upon such overtures in making his refueling decision, and whether Hutton sustained injury due to his reliance.
It is rudimentary that, in order to satisfy a test stated in the conjunctive, all elements must be proven. It is possible that the jury’s response to the second interrogatory establishes only that it believed that the first prong was satisfied. However, to establish inconsistency, appellant was required to demonstrate that all elements of the test were fidfilled. Because the interrogatory does not examine or demonstrate the jury’s thinking on the other prongs, we must presume the jury found at least one prong to be unfulfilled. Thus, the jury’s response to the second interrogatory is not inconsistent and irreconcilable with the general verdict.
Instead of attempting to read the second interrogatory as consistent with the general verdict, which time-honored law requires, the majority does the opposite. While conceding that the interrogatory submitted to the jury is less than perfect, the majority expends significant effort to develop an analysis which supports reading the interrogatory as being inconsistent with the general verdict. Specifically, the majority takes the interrogatory, drafted by appellant, which reads *425“[d]id Sohio allow Maier to act as its apparent agent for the purposes of selling and dispensing Sohio aviation fuels?,” and redrafts it with some license in appellant’s favor even though the meaning of an unartfully drafted interrogatory is to be resolved against the drafter. See Klever, 151 Ohio St. at 474, 39 O.O. at 283, 86 N'.E.2d at 611. In so doing, the majority deems the word “allow” to be superfluous, despite the fact that, as previously stated, such language can be read as testing only the existence of the first of the four elements required to establish agency by estoppel. Only then is the majority convinced that the jury read the interrogatory as going to all of the elements of agency by estoppel rather than merely to the first prong.
While the majority advances one plausible reading of the second interrogatory, this writer, as well as anyone without telepathic powers, cannot be convinced that the jury edited and understood the interrogatory in the same manner. Moreover, as previously stated, when an interrogatory is susceptible of two different meanings, provided it is possible to construe it as being consistent, the general verdict must prevail. Thus, the majority would be on firmer terrain, under the facts of this case, to affirm the court to appeals’ decision to reinstate the jury’s general verdict for the sole reason that appellant has failed to establish that the jury’s response to the second interrogatory is inconsistent and irreconcilable with the general verdict.
In addition to my disagreement with the majority that the second interrogatory is inconsistent and irreconcilable with the general verdict, I also take umbrage with the majority’s mandated remedy.
Civ.R. 49(B) states that when an interrogatory is inconsistent with the general verdict, “judgment may be entered pursuant to Rule 58 in accordance with the answers, notwithstanding the general verdict, or the court may return the jury for further consideration of its answers and verdict or may order a new trial.” Instead of selecting one of the possible options provided, the majority crafts an additional option under the guise of equity. Specifically, it mandates that Shaffer may choose either a $2.5 million remittitur of the damages awarded or a new trial; however, such option is not available under the Civil Rules.
This course of action serves only to create confusion. One plausible interpretation of the majority’s opinion is that the Civil Rules may be held in abeyance when the result obtaining appears arduous in a given case. One of the primary responsibilities of this court is to promote uniform application of the law, not parochialism. The majority’s remedy defeats this manifest purpose and is not sanctioned by the Civil Rules. Thus, I also dissent to this portion of its opinion.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.